                                                                 JS-6




                         UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



EDGAR LOPEZ,                               No. CV 18-4520-SVW (DFM)

          Plaintiff,                       JUDGMENT

              v.

LOS ANGELES COUNTY
SHERIFF’S DEPARTMENT, et al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
Plaintiff’s claims are dismissed without prejudice.


Date:   April 18, 2019                      ___________________________
                                            STEPHEN V. WILSON
                                            United States District Judge
